TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00779-CV




 
 
In re Nathan H.
Butler
 
 
E. L. M., Jr., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 340th
  District Court OF Tom Green
  COUNTY, 
NO. C-11-0032-CPS,
  The Honorable Jay K. Weatherby, JUDGE
  PRESIDING




 



                                         O
  R D E R   T O   S H O W  
  C A U S E
PER CURIAM
                      This is a contempt
  proceeding ancillary to the appeal of E. L. M., Jr. 
  The subject of this proceeding is Nathan H. Butler, appellant’s attorney.
                      Appellant filed his
  notice of appeal on November 16, 2012, and his brief was due December 27,
  2012.  On January 4, 2013
  we ordered counsel to file appellant’s brief no later than January 14, 2013.  To date, appellant’s brief has not been
  filed. 
                      Therefore,
  it is hereby ordered that Nathan H.
  Butler shall appear in person before this Court on Wednesday, January
  30, 2013, at 1:30 p.m., in the Third Court of Appeals courtroom, located on
  the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in
  Austin, Travis County, Texas, to show cause why he should not be held in
  contempt and have sanctions imposed for his failure to obey our January 4,
  2013 order.  This order to show
  cause will be withdrawn and Mr. Butler will be relieved of his obligation to
  appear before this Court as ordered above if the Clerk of this Court receives
  appellant’s brief before January 30, 2013.
It is ordered on January 18, 2013
 
Before
  Justices Puryear, Pemberton and Rose